Citation Nr: 1008053	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from July 1956 to July 1958.  
The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision that 
essentially denied the appellant's claim of entitlement to 
recognition as the Veteran's surviving spouse for the 
purposes of VA death benefits.  

The Board observes that the August 2006 RO decision (noted 
above) actually listed the issue on appeal as entitlement to 
Dependency and Indemnity Compensation (DIC), death pension, 
and accrued benefits.  The RO also listed the issue in that 
manner in a subsequent October 2008 statement of the case and 
a March 2009 supplemental statement of the case.  The Board 
notes, however, that the August 2006 RO decision specifically 
indicated that the appellant's claim (for DIC, death pension, 
and accrued benefits) was denied on the basis that she could 
not be recognized as the surviving spouse of the Veteran at 
the time of his death, which is the appropriate issue in this 
matter.  Therefore, the Board will address the issue on 
appeal as entitlement to recognition as the Veteran's 
surviving spouse for the purposes of establishing entitlement 
to VA benefits.  

The Board further observes that it appears that in May 2003, 
the RO also denied an issue listed as entitlement to DIC, 
death pension, and accrued benefits.  As there is no legal 
basis for the appellant's claim, undisputed facts render the 
appellant ineligible for the claimed benefit, and the RO 
listed the issue in May 2003 in a different manner than will 
be addressed in this decision, the Board will address the 
issue on appeal as a new claim and on a direct basis.  



FINDINGS OF FACT

1.  The appellant and the Veteran were married on February [redacted], 
1963.  

2.  The appellant and the Veteran were divorced on September 
[redacted], 1976.  

3.  The appellant was not the lawful spouse of the Veteran at 
the time of his death on April [redacted], 1991.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have not been met.  38 U.S.C.A. §§ 
101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, there is no further need to discuss the VCAA 
duties.  The Board finds no prejudice toward the appellant in 
proceeding with the adjudication of her claim.

Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2009).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002); 
38 C.F.R. § 3.50 (2009).  A wife is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j); 
3.50(a) (2009).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2009).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The appellant and the Veteran were married on February [redacted], 
1963 and were divorced on September [redacted], 1976.  The Veteran 
died on April [redacted], 1991.  

The appellant contends that she is entitled to VA benefits 
based upon her status as a surviving spouse of the Veteran.  
She has referred to various information such as the Veteran's 
service in the "Cuban Crisis", as well as his service in 
Korea, French Africa, Morocco, and Paris Island, South 
Carolina.  She also has also referred to various financial 
issues.  The appellant specifically reports that she was 
divorced from the Veteran due to spouse abuse.  

The appellant filed an Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child (Including Death Compensation 
if Applicable) in June 2006.  The appellant reported that she 
and the Veteran were married on February [redacted], 1963 and that 
they were divorced on September [redacted], 1976.  The appellant 
stated that she was only married once.  She noted that the 
Veteran was married twice.  The appellant indicated that she 
did not live continuously with the Veteran from the date of 
the marriage to the date of his death.  She related that the 
she had a three year separation due to spouse abuse.  

In an additional Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) filed in June 2006, the appellant reported that 
the Veteran married another woman on an unknown date and that 
the married ended on April [redacted], 1991 when the Veteran died.  
The appellant again reported that she did not live 
continuously with the Veteran from the date of the marriage 
to the date of his death and that the cause of their 
separation was spouse abuse.  

The appellant also submitted a Certificate of Marriage which 
indicated that she was married to the Veteran on February [redacted], 
1963 and a Decree of Divorce that showed that they were 
divorced on September [redacted], 1976.  

The Veteran died on April [redacted], 1991.  The death certificate 
indicates that at the time of his death he was married to 
another woman.  There is no indication that the Veteran was 
married to the appellant at the time of his death.  

The Board observes that, in this case, the appellant may not 
be considered the surviving spouse of the Veteran.  The 
record clearly demonstrates that the appellant and the 
Veteran were divorced at the time of his death.  The 
appellant does not dispute that she was divorced from the 
Veteran at the time of his death, nor does she dispute the 
validity of the divorce decree entered in September 1976.  A 
valid marriage between the appellant and the Veteran at the 
time of his death is a basic requirement for recognition as 
his surviving spouse.  Only a "surviving spouse" may qualify 
for pension, compensation, or DIC benefits, and at the time 
of the Veteran's death in April 1991, the appellant was not 
married to the Veteran.  The legal criteria governing the 
status of a deceased Veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  

The Board notes that no other laws or regulations, e.g., 
those governing "deemed valid marriages," are applicable in 
this case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 
2002); 38 C.F.R. §§ 3.52, 3.53, 3.54 (2009).

The Board observes that the Veteran has reported that she was 
separated or divorced from the Veteran due to spouse abuse.  
The Board notes, therefore, that the appellant may be arguing 
that her divorce from the Veteran was due to, and procured 
by, the misconduct of the Veteran without any fault on her 
part as indicated pursuant to 38 U.S.C.A. § 101(3) (West 
2002); 38 C..F.R. § 3.53 (2009).  The Board observes, 
however, that such provisions apply to cases in which the 
appellant and the Veteran were "separated" and not when 
they are already divorced.  The appellant and the Veteran 
were divorced for over fourteen years before his death in 
April 1991.  

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Moreover, the benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  

As the appellant may not be considered to be the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits, the appellant's claim for that benefit 
therefore must be denied.  









ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to VA death 
benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


